Citation Nr: 1748357	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO. 14-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1963 to September 1967. He died in October 2012; the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The Board remanded the case in February 2017 for further evidentiary development and adjudication. The matter has returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided, as the Board finds that the AOJ did not substantially comply with the February 2017 Board remand. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Pursuant to the February 2017 remand, a VA examiner was asked to provide an opinion as to whether it was at least as likely as not that any of the causes of death (direct and contributory), as stated on the Veteran's death certificate, are related to active service. The Board finds that the April 2017 and May 2017 opinions are incomplete. Specifically, the medical opinions only addressed perforated diverticulitis, and did not address the other disabilities on the death certificate, including chronic kidney disease, diabetes mellitus, renal cell carcinoma with metastatic disease, and coronary artery disease. As such, these opinions require an addendum to address the other disabilities. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition, the appellant contends that the Veteran was exposed to herbicide agents while serving in Thailand, during his active military service, which she believes caused the disabilities that caused or contributed to his death. The Veteran's service personnel records confirm that the Veteran was stationed in Udorn, Thailand from October 1966 to October 1967 on a Royal Thai Air Force base as a fire protection specialist. It is unclear whether the Veteran's duties included a need to be around the perimeter of the base. On remand, the AOJ must search for evidence which may lend further clarity to his assignment in Thailand while on active duty. 

In this case, the RO concluded that a Joint Services Records Research Center (JSRRC) search was unable to be conducted as the appellant was not able to supply the necessary two month timeframe of the Veteran's alleged exposure to herbicide agents. However, pursuant to Gagne v. McDonald, 27 Vet. App. 397, 402-03 (2015), VA's duty to assist is not bound by the JSRRC's 60-day limitation for verification requests. As such, VA's duty to assist extends to making inquiries for the reasonable full time period identified by the appellant, October 1966 to October 1967. The Board notes, further, that the RO did not contact JSRRC to confirm the Veteran's claimed exposure to Agent Orange while in service. Thus, the case must be remanded for additional development, including in particular contacting the JSRRC for verification of the Veteran's claimed exposure to herbicides while stationed in Thailand.

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.

1. The AOJ must request from the National Personnel Records Center, or any other relevant agency, a complete copy of the Veteran's service personnel records, or any other documentation that may offer additional information concerning the Veteran's assignment to Thailand while on active duty. If the search for such information leads to negative results, this must be documented in the claims file. The appellant must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

2. Once the Veteran's complete service personnel records have been obtained, the AOJ should undertake all appropriate efforts to verify whether the Veteran was exposed to herbicide agents while serving in Thailand. In particular, the AOJ must send a request to JSRRC, or any other relevant agency, for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Thailand during his period of service. All documentation sent and received by the AOJ must be associated with the claims file.

3. Once the above development has been completed, the file must be forwarded to the VA examiner who provided the April and May 2017 opinions, or another appropriate medical professional if that examiner is unavailable, to provide the opinion requested. The complete claims file, including a copy of this remand, should be made available to the examiner selected to provide the requested opinion. 

The examiner is requested to consider all causes of death (both direct and contributory) listed on the Veteran's death certificate, to include chronic kidney disease, Type II diabetes mellitus, renal cell carcinoma with metastatic disease, and coronary artery disease, and state whether it is at least as likely as not that any of those causes of death are related to any incident of active service. A complete rationale should be provided for the opinions rendered and should include citation to evidence in the record, known medical principles, and medical treatise evidence. 

4.  After completing the requested actions and any additional development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).





